Citation Nr: 1641017	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-33 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) of 70 percent from June 5, 2006 to December 9, 2009.


REPRESENTATION

Veteran represented by:	Paul B. Burkhalter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in relevant part, granted service connection for PTSD and assigned a 30 percent disability rating, effective June 5, 2006.  The Veteran timely appealed the initial rating assigned.

In an April 2010 rating decision, the RO assigned a 30 percent disability rating for PTSD prior to December 9, 2009, and a 70 percent disability rating from that date.  As indicated below, the Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the claims file contains a July 2014 statement from the Veteran, by and through his attorney, requesting to withdraw the initial increased rating for PTSD claim on appeal.  However, in an October 2010 letter the Veteran indicated disagreement with the most recent April 2010 rating decision and requested an earlier effective date for the assigned 70 percent rating for PTSD.  To this regard, "[w]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant." Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Inasmuch as the Veteran continues to seek entitlement to an initial increased rating for PTSD, see July 2016 Board Hearing, and VA has proceeded in such a way as to indicate to the Veteran that the issue remains on appeal, the Board does not consider the appeal withdrawn.  Moreover, the Veteran and his attorney indicated during the hearing that the benefit he is seeking on this appeal is an earlier effective date for the 70 percent rating for PTSD that was granted in the April 2010 rating decision.  Thus, the issue before the Board may be phrased in various manners. The issue may be phrased as entitlement to an earlier effective date for a 70 percent rating for PTSD (as it was characterized by the RO in the September 2013 statement of the case) or entitlement to a 70 percent rating for PTSD prior to December 9, 2009.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum. Here, the Board has phrased the issue as entitlement to an initial rating of 70 percent for PTSD from June 5, 2006 to December 9, 2009.  This is because the RO has granted a staged rating and part of the appeal has been satisfied by the grant of the 70 percent rating from December 9, 2009, as indicated by the Veteran and his attorney.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  Moreover, the Veteran's attorney specifically requested June 5, 2006 as the effective date of the 70 percent rating because that is the effective date of the grant of service connection, and thus the earliest possible effective date for this benefit.  See Board Hearing Transcript, at 8.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. From the June 5, 2006 effective date of the grant of service connection for PTSD, the evidence is approximately evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

2. From the June 5, 2006 effective date of the grant of service connection for PTSD, the preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.
CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but not higher, for PTSD, have been met from June 5, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3., 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 70 percent rating.

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, certain mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to December 9, 2009, and 70 percent thereafter under 38 C.F.R. § 4.130, Diagnostic Code 9411, the general rating formula for mental disorders.  Under this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.
 
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.
 
A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014); December 2007 VA Form 8. 

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 suggests some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

February 2007 VA treatment records document the Veteran's complaints of anxiety, depression, sleep disturbance with nightmares, exaggerated startle response, and significant problems interacting with coworkers.  He also admitted fleeting suicidal ideations.  

The Veteran was afforded a VA examination in February 2007.  On examination, the Veteran reported suicidal ideas, startle response, hypervigilance, anxiety panic attacks, depression, insomnia, appetite disturbance, racing thoughts, problems with anger that resulted in physical altercations, sleep disturbance with nightmares, and crying spells.  The examiner concluded that the Veteran had substantial impairment with regard to social and occupational functioning, noting that the Veteran worked alone by himself in his home rather than interacting with others.  A GAF score of 50 was assigned.  

Subsequent VA treatment records and lay statements show that the Veteran complained of anger, depression, anxiety, isolation, hypervigilance, and suicidal ideations.  August 2007 VA treatment records document the Veteran's complaints of anger outbursts and panic attacks up to three times a week due to anxiety.  August 2009 lay statements from the Veteran's wife reported that the Veteran's PTSD caused symptoms of anger, mood swings, prone to isolation, hypervigilance, and marital problems.  In September 2009 VA treatment records, the Veteran claimed to have increased suicidal ideations.  He reported problems with anger management and stress due to the inability to accept authority in work atmospheres.  He also stated that he was prone to isolation.

The Veteran was afforded a Board videoconference hearing in July 2016.  He testified that prior to the February 2007 VA examination he experienced the same sort of symptoms and problems as reported.  Specifically, the Veteran reported having social and work problems.  He stated that he left a job under direct supervision to work for himself because he had problems engaging with the supervisor and other employees. 

Throughout the appeal period, VA treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  The competent, credible evidence of record shows that the Veteran is shown to experience occupation and social impairment with deficiencies in most areas, including work, family relations, judgment, thinking, and mood.  He has exhibited symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); suicidal ideation; and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Resolving reasonable doubt in the Veteran's favor, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, and the resulting impairment of social and occupational functioning, is more consistent with a 70 percent disability evaluation.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Although the Veteran and his attorney indicated that they would be satisfied with a 70 percent rating from June 5, 2006, the Board notes that a higher, 100 percent rating is not, however, warranted, during any period because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  On February 2007 examination, the examiner diagnosed a GAF score of 50.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).   This GAF score, although not binding on the Board, is consistent with the above evidence showing that the Veteran's symptoms and overall impairment did not more nearly approximate the total occupational and social impairment required for a 100 percent rating.  There was no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of the Veteran hurting himself or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, his own occupation or his own name.  At the February 2007 VA examination, the examiner observed the Veteran as being articulate, well dressed and groomed, and cooperative.  He exhibited good social skills, seemed intelligent, and had well speech.  He was oriented to time, place, person and situation, and had good verbal comprehension as well as concentration and memory.  Although he reported suicidal ideations, he denied psychosis.  The examiner concluded that the Veteran's PTSD, in combination with his Bipolar Disorder, symptoms caused significant social and occupational functioning.  While the examiner's characterization is not binding on the Board, it is consistent with the evidence of record.  The February 2007 VA examination report reflects that the Veteran worked at home by himself.  He was able to engage in activities of daily living without interruption and reported that he spent time with his family, including five grandchildren.  Thus, the symptoms and overall impairment caused by the Veteran's PTSD did not more nearly approximate the total occupational and social impairment listed in the criteria for a 100 percent rating and the evidence was not evenly balanced on this question.  An initial rating of 100 percent is therefore not warranted for the Veteran's PTSD and the benefit of the doubt doctrine is not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  This evidence also reflects that the issue of entitlement to a TDIU prior to July 12, 2010 has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, the Veteran worked until July 12, 2010, the date he was granted individual unemployability.  See July 2010 VA Form 21-8940 Application for Increased Compensation Based on Unemployability; July 2012 Rating Decision; Board Hearing Transcript, at 7-8. 

In addition, the above evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. The assignment of staged ratings is therefore unnecessary.  Fenderson, supra.
 Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as well as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  In this case, entitlement to a TDIU has been granted from July 12, 2010.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted from July 12, 2010.  Moreover, prior to this date, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted from July 12, 2010.

For the foregoing reasons, throughout the appeal period, an initial rating of 70 percent, but not higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the benefit of the doubt doctrine is not otherwise for application because the preponderance of the evidence is against a higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted the benefit sought in full, discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.


ORDER

Entitlement to an initial rating of 70 percent for PTSD, is granted from June 5, 2006 to December 9, 2009, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


